DETAILED ACTION

This office action is in response to the Applicants response filed 4/21/2021. Claims 1, 3-11 have been examined and pending.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant's arguments filed 4/21/2021 have been fully considered but they are not persuasive.

 	Applicant argues that The Office Action relies on Cudak for disclosing transmitting a notification where the notification indicates that the information on the transmission destination has been changed. However, even if Cudak discloses providing a notification in the event that a transmission destination is changed, there is no disclosure or suggestion in Cudak of comparing a first person to a second person, and based on that comparison, providing a notification or refraining from providing a notification, as required by the currently amended claims 1 and 11. Gouda does not cure the deficiencies of Cudak. (see Remarks, pages 6-7)

 	In response to the Applicant arguments, Examiner respectfully disagrees with the Applicants arguments.
 	Gouda reference discloses 
 	“Upon acquisition of the candidate handling user ID, the list transmission means 510 refers to an authentication information table that is used when executing the private print and is recorded in advance in the authentication information record means 511, and judges whether or not the candidate handling user ID matches a user ID recorded in the authenticate information table (comparison user ID). In the authentication information table, a table identical to the use permission table 1000 shown in FIG. 10A is recorded. (Gouda, para. [0097])

 	This citation from Gouda reference clearly recites a comparing user ID to information stored on an information table that is used to authenticate the information table and determines whether there is a match for the user ID. 

 	Further, Gouda discloses the following
“the list transmission means 510 transmits the handling user list, which is created to select the specified handling user out of the handling users based on the searched (acquired) handling user IDs, and notification (reception notification) that the private print has been accepted to the request means 506 of the first terminal device 120C1 (Step S109 in FIG. 6).”  (para.[0099])


 	Therefore, contrary to the Applicants arguments, Gouda in view of Cudek does disclose the limitations of the claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-11 are rejected under 35 U.S.C. 103 as being unpatentable over Gouda (U.S. 2011/0205578 A1, hereinafter “Gouda”) in view of Cudak et al. (U.S. 2014/0185078 A1, hereinafter “Cudak”).

 	As to claims 1, Gouda discloses an information processing apparatus (Figure 5, 100, “Multi-functional peripheral”) comprising:
 	a recording unit that records information regarding a first person in an address book in association with the transmission destination, and records information regarding a second person in the address book in association with a different transmission destination when information regarding the transmission destination included in the address book has been changed (Gouda, para. [0154]; discloses “when the output condition is changed, the job recording means 516 records identification information for identifying the handling user who uses the second terminal device and the job data corresponding to the altered output condition in association with each other.”),
 	a notification unit determines whether or not the first person is the same as the second person by comparing the information regarding the first person input before the instruction of the execution with the information on the second person recorded in the address book (Gouda,para. [0097] Upon acquisition of the candidate handling user ID, the list transmission means 510 refers to an authentication information table that is used when executing the private print and is recorded in advance in the authentication information record means 511, and judges whether or not the candidate handling user ID matches a user ID recorded in the authenticate information table (comparison user ID). In the authentication information table, a table identical to the use permission table 1000 shown in FIG. 10A is recorded.”);
 	 that performs notification to a first person (para.[0099]; discloses “the list transmission means 510 transmits the handling user list, which is created to select the specified handling user out of the handling users based on the searched (acquired) handling user IDs, and notification (reception notification) that the private print has been accepted to the request means 506 of the first terminal device 120C1 (Step S109 in FIG. 6).” This citation shows that a notification is sent to the first terminal device when is accepted) 
 	when the first person differs from a second person and refrains from performing the notification when the first person is the same as the second person wherein the first (para. [0097] Upon acquisition of the candidate handling user ID, the list transmission means 510 refers to an authentication information table that is used when executing the private print and is recorded in advance in the authentication information record means 511, and judges whether or not the candidate handling user ID matches a user ID recorded in the authenticate information table (comparison user ID). In the authentication information table, a table identical to the use permission table 1000 shown in FIG. 10A is recorded.” This citation shows that the user ID is authenticated and determined to see if user ID matches another user ID in the table), and 
 	However, Gouda does not explicitly disclose the transmitting the notification wherein the notification indicates that the information on the transmission destination has been changed.  
 	In an analogous art, Cudak discloses a reception unit that receives an instruction to execute an application for transmitting data to a preset transmission destination (Cudak, para. [0037; discloses print job destination program initated when a new print job is received);
  	transmitting the notification wherein the notification indicates that the information on the transmission destination has been changed.  (para. [0048]; discloses “ print job destination program 400 sends a notification to a client device of an altered print destination of the plurality of printers for a print job of the one or more print jobs. In an example, print job destination program 400 sends an electronic message through network 150 to client device 110 that a print job will no longer be printed at printer device 130, but rather at printer device 140. In exemplary embodiments, the notification is any form of notification that alerts a user with access to client device 110 that the print job destination has changed. Some examples of notifications may be, but are not limited to: electronic messages, such as SMS, MMS, emails, etc.”).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gouda by sending a notification to a client device after an altered print destination change as taught by Cudak in order to allow users to confirm or be aware of any changes made when transmission of a document was initiated.

 	As to claim 3, Gouda-Cudak discloses the information processing apparatus according to claim 1, wherein the notification unit performs the notification to the first person only one time when the first person differs from the second person and the application is a personal type that is usable only by persons registered for the application (Cudak, para. [0048]; discloses “ print job destination program 400 sends a notification to a client device of an altered print destination of the plurality of printers for a print job of the one or more print jobs. In an example, print job destination program 400 sends an electronic message through network 150 to client device 110 that a print job will no longer be printed at printer device 130, but rather at printer device 140. In exemplary embodiments, the notification is any form of notification that alerts a user with access to client device 110 that the print job destination has changed. Some examples of notifications may be, but are not limited to: electronic messages, such as SMS, MMS, emails, etc.” This citations show that users that are registered with the program will receive notifications).

 	As to claim 4, Gouda-Cudak discloses The information processing apparatus according to claim 3, further comprising: an execution unit that changes the information on the transmission destination preset for the application to the same as that in the address book after the notification is performed one time and executes the application (Gouda, para. [0132]; discloses “Upon receipt of the normal notification (Step S134 in FIG. 8B), the inquiry means 512 records a user ID as a transmission destination (first user ID "N001") and the job data of the private print job in association with each other in a lowermost line in the job table in the job recording means 516 (Step S135 in FIG. 8B). FIG. 10E2 shows one example of the job table in this case. With this, as can be seen from comparison with FIG. 10E1, a first user ID "N001" 1210 is recorded as the user ID in a job table 1208 in FIG. 10E2, in place of the second user ID "N002" 1209. This means that the first user has transmitted the request for the private print job.” This citation clearly shows that the table is changed to record the new user and destination information as per the notification).  

 	As to claim 5, Gouda-Cudak discloses the information processing apparatus according to claim 3, wherein the notification unit does not perform the notification (Cudak, para. [0048]; discloses “In exemplary embodiments, the notification is any form of notification that alerts a user with access to client device 110 that the print job destination has changed. Some examples of notifications may be, but are not limited to: electronic messages, such as SMS, MMS, emails, etc.” This citations show that users that are registered with the program will receive specifically one notification such as email or SMS etc.).  

 	As to claim 6, Gouda-Cudak discloses the information processing apparatus according to claim 5, wherein the execution unit changes the information on the transmission destination and executes the application when changing the information on the transmission destination and executing the application are selected as the predetermined operation on a selection screen (Cudak, para. [0048]; discloses “ print job destination program 400 sends a notification to a client device of an altered print destination of the plurality of printers for a print job of the one or more print jobs. In an example, print job destination program 400 sends an electronic message through network 150 to client device 110 that a print job will no longer be printed at printer device 130, but rather at printer device 140..)  

 	As to claim 7, Gouda-Cudak discloses the information processing apparatus according to claim 1, wherein the notification unit performs the notification to the first person only one time when the first person differs from the second person and the application is a type other than a personal type that is usable only by persons registered (Cudak, para. [0048]; discloses “ print job destination program 400 sends a notification to a client device of an altered print destination of the plurality of printers for a print job of the one or more print jobs. In an example, print job destination program 400 sends an electronic message through network 150 to client device 110 that a print job will no longer be printed at printer device 130, but rather at printer device 140. In exemplary embodiments, the notification is any form of notification that alerts a user with access to client device 110 that the print job destination has changed. Some examples of notifications may be, but are not limited to: electronic messages, such as SMS, MMS, emails, etc.” This citations show that users that are registered with the program will receive notifications).
 
 	As to claim 8, Gouda-Cudak discloses the information processing apparatus according to claim 7, further comprising: an execution unit that creates and executes a new application that deals with the changed information on the transmission destination after the notification is performed one time (Gouda, para. [0119]; discloses “transmits notification that the printing is executed by the multifunction peripheral 100 identified the device identification information (execution notification) to the response means 514 of the second terminal device 120C2 in which the second user is logged in (Step S126 in FIG. 7). With this, the acceptance of the private print job in the multifunction peripheral 100 is completed.”).  

claim 9, Gouda-Cudak discloses the information processing apparatus according to claim 7, wherein the notification unit does not perform notification second times or more when the first person performs a predetermined operation (Gouda, para.[0122]; discloses “[0122] As shown in FIG. 10G, the print execution screen 1300 presents a message 1301 notifying the completion of the acceptance of the private print job, an image name "minute" 1302, a device name "Multifunction Peripheral M001" 1303 corresponding to the device identification information and having accepted the private print job, a message 1304 indicating the method of executing the private print, and an "OK" key 1305 for closing the job execution screen.”).  

 	As to claim 10, Gouda-Cudak discloses the information processing apparatus according to claim 8, wherein the execution unit creates and executes a new application in which the information on the transmission destination is changed when creating and executing the new application in which the information on the transmission destination is changed are selected as a predetermined operation on a selection screen (para.[0119]; discloses “[0119] Moreover, upon transmission of the agreement notification to the selection means 520, the inquiry means 512 subsequently acquires the device identification information of its own ("Multifunction Peripheral M001") from predetermined memory, and transmits notification that the printing is executed by the multifunction peripheral 100 identified the device identification information (execution notification) to the response means 514 of the second terminal device 120C2 in which the second user is logged in (Step S126 in FIG. 7). With this, the acceptance of the private print job in the multifunction peripheral 100 is completed.”).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 	Maruyama et al. (U.S. 2011/0026075 A1) discloses image communication apparatus in which facsimile numbers and/or mail addresses are registered in an address book in advance and when a transmission destination is to be designated by speed dial or abbreviated dial, designation of a transmission destination is made easier using the address book, as well as to provide an image forming apparatus including such a communication apparatus. 
 	Nishiyama et al. (U.S. 2012/0147436 A1) – discloses an image processing apparatus including a communication unit that transmits and receives image data, comprising an acquisition unit configured to acquire destination information including at least an identifier and a destination, a designation unit configured to selectively designate destination information on a transmission destination of the image data from the destination information acquired by the acquisition unit, a storage unit configured to store the destination information on a transmission destination of image data transmitted by the communication unit, which is designated by the designation unit, a determining unit configured to determine whether or not the acquired destination information has been changed by comparing the destination information designated by the designation unit and the destination information stored in the storage unit, and a .

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOE CHACKO whose telephone number is (571)270-3318.  The examiner can normally be reached on Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 5712723951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOE CHACKO/Primary Examiner, Art Unit 2456